Citation Nr: 1712668	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  05-21 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for alcohol dependence.

2.  Entitlement to service connection for a neurological disability of the bilateral lower extremities, diagnosed as restless leg syndrome.

3.  Entitlement to service connection for a neurological disability of the bilateral upper extremities.

4.  Entitlement to service connection for a disability manifested by body aches and pains.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating).



REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

Meritorious Service

The appellant is a Veteran who served on active duty from December 1965 to December 1967 (with combat service in Vietnam).

Procedural History

Service Connection for Alcohol Dependence

The matter of service connection for alcohol dependence is before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for alcohol dependence (characterized as alcohol abuse).

Service Connection for a Neurological Disability of the Bilateral Lower Extremities

The matter of service connection for a neurological disability of the bilateral lower extremities is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This issue was originally before the Board on appeal from a March 2005 rating decision of the Lincoln RO that (in pertinent part) denied service connection for a neurological disability of the bilateral lower extremities (characterized as shaking and jerking of the left and right legs).

In January 2008, the Board issued a decision [by a Veterans Law Judge (VLJ) other than the undersigned] that (in pertinent part) denied service connection for a neurological disability of the bilateral lower extremities (characterized as a disability manifested by shaking and jerking of the lower extremities).  The Veteran appealed that portion of the Board's decision to the Court.

In April 2010, the Court issued a mandate that (in pertinent part) vacated the January 2008 Board decision with regard to the denial of service connection for a neurological disability of the bilateral lower extremities (characterized as a disability manifested by shaking and jerking of the lower extremities), and remanded that matter for readjudication consistent with instructions outlined in its January 2010 memorandum decision.  Thereafter, in December 2010, April 2012, August 2014, and January 2015, this matter was remanded [by VLJs other than the undersigned] for additional development.  The matter is now assigned to the undersigned VLJ.

Service Connection for a Neurological Disability of the Bilateral Upper Extremities and Service Connection for a Disability manifested by Body Aches and Pains

The matters of service connection for a neurological disability of the bilateral upper extremities and service connection for a disability manifested by body aches and pains are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These issues were originally before the Board on appeal from a March 2011 rating decision of the Lincoln RO that (in pertinent part) denied service connection for a neurological disability of the bilateral upper extremities (characterized as a bilateral arm condition, to include arm pain) and for a disability manifested by body aches and pains (characterized as aches and pains in the entire body).

In April 2012, the Board issued a decision [by a VLJ other than the undersigned] that (in pertinent part) denied service connection for a neurological disability of the bilateral upper extremities (characterized as bilateral arm pain) and for a disability manifested by body aches and pains (characterized as aches and pains in the entire body).  The Veteran appealed those portions of the Board's decision to the Court.

In October 2013, the Court issued a mandate that (in pertinent part) vacated the April 2012 Board decision with regard to the denials of service connection for a neurological disability of the bilateral upper extremities (characterized as bilateral arm pain) and for a disability manifested by body aches and pains (characterized as aches and pains in the entire body), and remanded those matters for readjudication consistent with instructions outlined in its July 2013 memorandum decision.  Thereafter, in August 2014 and January 2015, these matters were remanded [by VLJs other than the undersigned] for additional development.  The matters are now assigned to the undersigned VLJ.

Service Connection for a Back Disability

The matter of service connection for a back disability is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Lincoln RO that (in pertinent part) denied service connection for a back disability (characterized as back pain).  In April 2012, August 2014, and January 2015, this matter was remanded [by VLJs other than the undersigned] for additional development.  The matter is now assigned to the undersigned VLJ.

TDIU Rating

The matter of a TDIU rating is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Lincoln RO.  In January 2015, this matter was remanded [by a VLJ other than the undersigned] for additional development.  The matter is now assigned to the undersigned VLJ.

Additional Introductory Notes

In January 2008, the matter of a higher rating for PTSD was remanded [by a VLJ other than the undersigned] for additional development.  Thereafter, a July 2008 rating decision granted a higher 70 percent rating for PTSD.  In August 2008, the Veteran submitted a written statement withdrawing his appeal for that issue.  Consequently, this matter is not before the Board.

In a January 2008 decision [by a VLJ other than the undersigned], the Board denied service connection for a sleep disorder and for flat feet.  In an April 2010 mandate, the Court affirmed the Board's decision in these matters, pursuant to a January 2010 memorandum decision.  Consequently, these matters are not before the Board.

In an April 2012 decision [by a VLJ other than the undersigned], the Board denied service connection for erectile dysfunction; for hypertension; for diverticulosis, diverticulitis, and irritable bowel condition; and for bilateral shoulder pain.  In an October 2013 mandate, the Court affirmed the Board's decision in these matters, pursuant to a July 2013 memorandum decision.  Consequently, these matters are not before the Board.

In an August 2014 decision [by a VLJ other than the undersigned], the Board denied service connection for gastroesophageal reflux disorder (GERD) and hiatal hernia.  In a December 2015 mandate, the Court affirmed the Board's decision in this matter, pursuant to a September 2015 memorandum decision.  Consequently, this matter is not before the Board.

The issues of service connection for a neurological disability of the bilateral upper extremities, service connection for a disability manifested by body aches and pains, and service connection for a back disability are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed alcohol dependence was caused by his service-connected PTSD.

2.  It is reasonably shown that the Veteran's currently diagnosed restless leg syndrome was caused by [the use of alcohol as a manifestation of] his service-connected PTSD.

3.  It is reasonably shown that the Veteran's service-connected PTSD (rated 70 percent) precludes him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for alcohol dependence, as secondary to service-connected PTSD, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  Service connection for a neurological disability of the bilateral lower extremities, diagnosed as restless leg syndrome, as secondary to service-connected PTSD, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.  However, because the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on these matters, and any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Board is grateful to the Veteran for his service, which includes meritorious combat service in Vietnam.

In General - Service Connection on a Secondary Basis

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Alcohol Dependence

Although service connection is precluded under 38 U.S.C.A. § 1110 for primary alcohol abuse and for secondary disabilities resulting from primary alcohol abuse, service connection may be granted for an alcohol abuse disability if such disability is secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).

The Board notes that the Veteran is service-connected for PTSD at a 70 percent rating.

In this case, the Veteran reports that he drinks alcohol to relieve his PTSD symptoms.

At VA psychiatric examinations throughout the record (in August 2004, April 2008, August 2013, and August 2015), he has consistently reported that he sometimes drinks heavily (up to a case of beer on the weekends) to relieve his PTSD symptoms.  In an April 2013 statement, the Veteran reported that he drank beer and that such drinking gave him "some temporary relief of the symptoms associated with PTSD."  He has also submitted treatise articles which discuss a link between PTSD and alcohol use disorders.  Furthermore, his VA treatment records beginning in January 2016 have listed "alcohol dependence" on his active medical problem list.

The Board finds that the competent evidence of record reasonably shows that the Veteran's currently diagnosed alcohol dependence was caused by his service-connected PTSD.  See 38 C.F.R. § 3.310.  The most probative evidence of record (i.e., the Veteran's consistent reports of drinking alcohol to relieve his PTSD symptoms - which the Board considers forthright and credible) supports that there is a nexus between the Veteran's currently diagnosed alcohol dependence and his service-connected PTSD.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his alcohol use, support a finding that the Veteran's currently diagnosed alcohol dependence was caused by his service-connected PTSD.  Accordingly, secondary service connection for alcohol dependence is warranted.

Service Connection for a Neurological Disability of the Bilateral Lower Extremities

The Board reiterates that the Veteran is service-connected for PTSD at a 70 percent rating, and finds in the instant decision (because of the reasons outlined in detail above) that the Veteran's currently diagnosed alcohol dependence was caused by his service-connected PTSD.

In this case, the Veteran reports that he has had shaking and muscle jerking in his legs (often at night, when trying to go to sleep) ever since coming back from Vietnam.

A December 2010 VA treatment report noted a diagnosis of myoclonus, and a January 2011 VA treatment report noted a diagnosis of restless leg syndrome with periodic leg movements of sleep.

At a February 2013 VA peripheral nerves examination, the VA examiner reviewed the record and opined that "the [V]eteran's shaking and jerking of the lower extremities, to include restless leg syndrome[,] is at least as likely as not caused by chronic alcohol abuse."  For rationale, the VA examiner explained: "Neurologic assessment of May 5th, 2011 suggested [V]eteran had a proximal myopathy and a periodic limb movement of sleep.  Alcohol is one of the most commonly abused substances with potential to damage muscle; explaining his proximal my[o]pathy (Stepwise Approach to Myopathy in Systemic Disease, Frontiers in Neurology.  2011; 2: 49).  This neurologic assessment also stated [V]eteran has periodic limb movements of sleep.  Alcohol, or withdrawal from alcohol[,] can induce this disorder (Periodic Limb Movement Disorder, 2013 Stephen Ng & UCLA Department of Medicine).  Thus[,] the available evidence suggests [V]eteran's condition is due to alcohol abuse."

The Board finds that the competent evidence of record reasonably shows that the Veteran's currently diagnosed restless leg syndrome was caused by [the use of alcohol as a manifestation of] his service-connected PTSD.  See 38 C.F.R. § 3.310.  The most probative evidence of record (i.e., the medical opinion by the February 2013 VA examiner - which the Board finds no reason to question, because such opinion is supported by adequate rationale) supports that there is a nexus between the Veteran's currently diagnosed restless leg syndrome and the alcohol he drinks to relieve symptoms of his service-connected PTSD.

[While a VA physician examiner provided a conflicting medical opinion in November 2015 - opining that he "could find no causal or specific relationship that the above disorders [including shaking and jerking of the legs] were caused by/due to/aggravated by any PTSD, to include any (claimed) alcohol use" and noting that the Veteran's computerized health record "makes no mention of alcoholic neuropathies or neuropathies due to medications" - this opinion fails to recognize the February 2013 VA examiner's positive opinion regarding the Veteran's restless leg syndrome and alcohol use, and does not provide adequate rationale.  Therefore, the November 2015 opinion by the VA physician is entitled to no probative value.]

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., an opinion by a medical professional) supports a finding that the Veteran's currently diagnosed restless leg syndrome was caused by [the use of alcohol as a manifestation of] his service-connected PTSD.  Accordingly, secondary service connection for a neurological disability of the bilateral lower extremities, diagnosed as restless leg syndrome, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a neurological disability of the bilateral lower extremities, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

TDIU Rating

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to obtain or follow a substantially gainful occupation as a result of service connected disabilities and has a single service-connected disability ratable at 60 percent or more, or two or more service-connected disabilities when one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability or disabilities to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran states that his service-connected PTSD (rated 70 percent) precludes him from obtaining and maintaining substantially gainful employment.

The record reflects that the Veteran's highest level of education is four years of high school.  His employment experience consisted of working at a telecommunications company for over 40 years, until he retired in June 2012. 

At an August 2013 VA psychiatric examination, the VA examiner noted that the "Veteran's symptoms of irritability, and lack of trust of others[,] would impair his ability to work closely with others or to socialize in large groups of people, but generally [he] is able to function normally with self care, routine behavior, and conversation."

At an August 2014 private psychiatric examination, the private examiner noted that the Veteran "is unable to work with other people because their movements can trigger flashbacks" and that after he retired from his telephone company job, he "has been unable to apply for jobs since because they all require social interaction."  The private examiner opined: "Being unable to function socially and experiencing environmental triggers for PTSD symptoms are the impairment to [the Veteran's] employability.  This is due to both physiological and psychological reactivity."  The private examiner also opined: "In my medical opinion, [the Veteran's] PTSD does render him unable to maintain substantially gainful employment, due to the impairments of physiological and psychological reactivity.  He isolates himself because external stimuli are unbearable to him and he experiences the symptoms of Reexperiencing, Avoidance, and Arousal."

In a January 2016 statement, the Veteran asserted that "any employment would trigger my PTSD symptoms with social interaction in any job, which I would be with other people on the job, or related to the job, all jobs in my opinion would require me to interact with people, a thing I find very upsetting with my PTSD."

The Veteran meets the schedular percentage requirements for a TDIU rating, because his service-connected PTSD is rated 70 percent (i.e., he has a single service-connected disability ratable at 60 percent or more (see 38 C.F.R. § 4.16(a)).  Furthermore, the evidence of record reasonably shows that his service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment consistent with his work history and education.  Medical professionals (in particular, the August 2014 private examiner) have persuasively described the limiting effects of the Veteran's service-connected PTSD on his ability to work.  Accordingly, a TDIU rating is warranted.

[The Board notes that the Veteran is not entitled to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) at this time.  Although the current decision grants a TDIU rating due to his service-connected PTSD (which satisfies the requirement of a single disability rated as 100 percent), he does not meet the requirement of having separate and distinct disabilities (i.e., not related to his PTSD) rated as 60 percent combined.  Specifically, his newly service-connected (and not yet rated) disabilities of alcohol dependence and a neurological disability of the bilateral lower extremities (diagnosed as restless leg syndrome) are service-connected on a secondary basis to his PTSD and therefore are not separate and distinct.  His only other service-connected disability at this time (tinnitus, rated 10 percent) is separate and distinct, but does not meet the 60 percent combined rating required for SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).]


ORDER

Service connection for alcohol dependence, as secondary to service-connected PTSD, is granted.

Service connection for a neurological disability of the bilateral lower extremities, diagnosed as restless leg syndrome, as secondary to service-connected PTSD, is granted.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.





REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims of service connection for a neurological disability of the bilateral upper extremities, for a disability manifested by body aches and pains, and for a back disability so that every possible consideration is afforded.

In General - Outstanding Treatment Records

On a June 2004 VA Form 21-4142, the Veteran authorized the release of his treatment records dating back to 1946 from the private Memorial Health Clinic.  At present, the most recent treatment reports of record from this private facility are dated in October 1962.  Therefore, on remand, the AOJ must attempt to obtain all [available] outstanding treatment records from Memorial Health Clinic (dating back to 1946) after securing any necessary authorization from the Veteran.

On the same June 2004 VA Form 21-4142 (as well as on a December 2004 VA Form 21-4142), the Veteran authorized the release of his treatment records dating back to 2000 from the VA Community Based Outpatient Clinic (CBOC) in Grand Island, Nebraska.  At present, the oldest treatment reports of record from this VA facility are dated in June 2003.  Therefore, on remand, the AOJ must obtain all [available] outstanding VA treatment records (dating back to 2000) for the Veteran.

Service Connection for a Neurological Disability of the Bilateral Upper Extremities

The Veteran states that he has a neurological disability of the bilateral upper extremities as a result of his military service (to include herbicide exposure therein).  The Veteran has also reported that his current symptoms of shaking and muscle jerking in his arms are the same symptoms as those he experiences in his legs.

The Veteran's service treatment records are silent for any reports, findings, diagnoses, or treatment of a neurological disability of the bilateral upper extremities.

Post-service, a December 2010 VA treatment report first noted the Veteran's report that the shaking and muscle jerking of his legs had worsened and had now "migrated" to his arms, and he also reported stiffness and pain in his arms; myoclonus was diagnosed.  Subsequent VA and private treatment reports have noted his continuing reports of shaking, muscle jerking, and pain in his arms.

The Board's August 2014 remand instructed the AOJ to schedule the Veteran for a VA examination (by a physician "with sufficient expertise") to determine the nature and cause of any bilateral upper extremity disability (to include arm pain).  Thereafter, however, only a VA medical opinion (with no contemporaneous examination) was obtained.  On remand, the AOJ must take corrective action to schedule the Veteran for the previously ordered examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The examiner should be asked to render medical opinions with adequate rationale regarding all service connection theories of entitlement that have been raised by the record (as outlined in detail in the instructions below).

Service Connection for a Disability manifested by Body Aches and Pains

The Veteran states that he has a disability manifested by body aches and pains as a result of his military service (to include herbicide exposure therein).  The Veteran has also reported that his current symptoms of body aches and pains may constitute fibromyalgia, and that such disability may be caused or aggravated by his service-connected PTSD.

[The Board notes that claims of service connection for the Veteran's shoulders, bilateral lower extremities, bilateral upper extremities, and back have already been (or are currently being) adjudicated separately.  Therefore, the scope of this claim is limited to the Veteran's report of all-over body aches and pains.]

The Veteran's service treatment records are silent for any reports, findings, diagnoses, or treatment of all-over body aches and pains.  [He did indicate on a June 1966 Report of Medical History that he had "cramps in his legs," but as noted above, a claim of service connection pertaining to his bilateral lower extremities has already been adjudicated - and granted - separately.]

Post-service, the Veteran noted in his December 2010 claim that his body muscle pain had worsened in conjunction with the shaking and muscle jerking of his legs and arms.  He also submitted an Internet article (dated in February 2009) which discussed a link between fibromyalgia and PTSD.

At a February 2011 VA joints examination, the VA examiner opined that a "[r]eview of his records does not indicate any evidence of fibromyalgia"; however, the Board notes that no testing for fibromyalgia was conducted.  The VA examiner went on to opine that the Veteran's aches and pains of the entire body were less likely as not (less than 50/50 probability) caused by or a result of his military service.  For rationale, the VA examiner noted that a "[r]eview of the record is silent for any evidence to support any claim of aches and pains of the entire body that is due to active military duty."

The Board's August 2014 remand instructed the AOJ to schedule the Veteran for a VA examination (by a physician "with sufficient expertise") to determine the nature and cause of any disability manifested by aches and pains of the entire body.  Thereafter, however, only a VA medical opinion (with no contemporaneous examination) was obtained.  On remand, the AOJ must take corrective action to schedule the Veteran for the previously ordered examination.  See Stegall, 11 Vet. App. at 268, 271.  The examiner should be asked to conduct all necessary testing for fibromyalgia, and to render medical opinions with adequate rationale regarding all service connection theories of entitlement that have been raised by the record (as outlined in detail in the instructions below).

Service Connection for a Back Disability

The Veteran states that his current back disability was caused or aggravated by his in-service duties as a truck driver.  He has noted on several occasions that he went to serve in Vietnam with a "good back" and left Vietnam with a "bad back."  He has also reported that he has had back pain continuously since his military service.

The Veteran's DD Form 214 documents that his military occupational specialty (MOS) was Motor Vehicle Operator, with the related civilian occupation being Light Truck Driver.  The Board notes that the Veteran did participate in combat operations in Vietnam (triggering the applicability of 38 U.S.C.A. § 1154(b)).  His November 1965 service entrance examination did not note any reports or findings regarding his back, and his spine was evaluated as normal.  However, on a November 1965 Report of Medical History, he indicated that he had "worn a brace or back support" with this note: "Back support worn during football play."  On a June 1966 Report of Medical History, he again indicated that he had "worn a brace or back support."  His November 1967 service separation examination did not note any reports or findings regarding his back, and his spine was evaluated as normal.

Post-service, the record reflects that the Veteran underwent lumbar laminectomy surgery in November 1982.  An August 2006 VA treatment report noted a diagnosis of degenerative joint disease (DJD) of the lumbosacral spine on his active medical problem list.

At a February 2011 VA spine examination, the VA examiner diagnosed lumbar spine degenerative disc disease (DDD) and evidence of compression deformity of L1, and opined that the Veteran's back condition was less likely as not (less than 50/50 probability) permanently aggravated by military service.  For rationale, the VA examiner noted: "The [V]eteran's entrance physical does note that he indicated that he had previously worn a back brace for support before military service, due to back pain.  Review of his service treatment records, however, is silent for any injury, illness, or disease regarding any back condition while on active military duty.  There are no entries in his service treatment records regarding any reports, evaluation, treatment, or diagnosis of a back condition while on active military duty.  His history suggests that he has had back problems over the last number of years, and underwent surgery for a back condition, possibly in the 1970s.  This examiner can find no evidence or documentation to support that the [V]eteran's current back condition represents an aggravation of a back condition that had its onset prior to active military duty.  There is no evidence of any injury, illness, disease, circumstance or other event that occurred while on active military duty that resulted in an aggravation of the back condition beyond normal progression, or a permanent aggravation of any prior existing back condition."  The Board notes that this rationale does not take into account the Veteran's MOS, combat participation, or his reports of continuity of symptoms since service.

At a February 2013 VA spine examination, the VA examiner opined that it was less likely than not that the Veteran's currently diagnosed back disability pre-existed military service.  For rationale, the VA examiner noted: "Veteran reports he was in a MVA [motor vehicle accident] prior to service, but he reports that he was not seriously injured.  Records note he wore a back support for football in high school.  Prior to service [he] worked in construction as usual occupation.  Enlistment examination was silent for a back disorder."  The VA examiner further opined that the Veteran's back disorder was less likely than not related to his military service, with a rationale citing to his MOS requiring driving trucks and other vehicles and teaching others to drive, his separation examination being silent for a spine/back disorder, the lack of entries in his service treatment records regarding a back condition while on active military duty, and the fact that the surgery on his back was 10 to 15 years after his service discharge.  The Board notes that this rationale does not take into account the Veteran's combat participation or his reports of continuity of symptoms since service.  The VA examiner also included this note (but provided no rationale for such): "[Veteran] [r]eports history of chronic alcohol abuse and past history of smoking, likely to affect the condition of his back."

In light of the above deficiencies with the prior medical opinions, the AOJ should schedule the Veteran for a new examination on remand.  The examiner should be asked to render medical opinions with adequate rationale regarding all service connection theories of entitlement that have been raised by the record (as outlined in detail in the instructions below).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed disabilities (i.e., a neurological disability of the bilateral upper extremities, a disability manifested by body aches and pains, and a back disability), and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified, including, but not limited to, all available treatment reports from Memorial Health Clinic dating back to 1946.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VO may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for the aforementioned disabilities, as well as all available treatment reports from the Grand Island, Nebraska VA CBOC dating back to 2000.

2. The AOJ should arrange for a neurological examination of the Veteran to ascertain the likely cause of any neurological disability of the bilateral upper extremities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please identify (by diagnosis) each neurological disability entity of the bilateral upper extremities found or shown by the record.  If none is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

b. Please identify the likely cause for each diagnosed neurological disability of the bilateral upper extremities.  Specifically, is it at least as likely as not (defined as a 50% or better probability) that such disability:

(i) was incurred in, related to, or caused by any incident of the Veteran's military service (including his confirmed herbicide exposure therein); OR

(ii) was caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by his service-connected PTSD (to include the use of alcohol as a manifestation of his PTSD disability)?  (Aggravation means the disability increased in severity beyond its natural progression.)

The examiner must explain the rationale and reasoning for ALL opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

3. The AOJ should arrange for a fibromyalgia examination of the Veteran to ascertain the likely cause of any disability manifested by body aches and pains.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed, to specifically include testing for fibromyalgia.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please identify (by diagnosis) each disability entity manifested by all-over body aches and pains found or shown by the record.  If none is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

b. Please identify the likely cause for each diagnosed disability manifested by body aches and pains.  Specifically, is it at least as likely as not (defined as a 50% or better probability) that such disability:

(i) was incurred in, related to, or caused by any incident of the Veteran's military service (including his confirmed herbicide exposure therein); OR

(ii) was caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by his service-connected PTSD?  (Aggravation means the disability increased in severity beyond its natural progression.)

The examiner must explain the rationale and reasoning for ALL opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

4. The AOJ should arrange for a spine examination of the Veteran to ascertain the likely cause of any back disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a back disability that existed prior to his entry into active duty service in December 1965?  [The examiner must consider the November 1965 Report of Medical History, on which the Veteran indicated that he had "worn a brace or back support" with this note: "Back support worn during football play."]

b. If the answer to (a) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting back disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  [The examiner must consider all pertinent service treatment records (outlined above) as well as the Veteran's combat participation, MOS as a Motor Vehicle Operator, and reports of continuity of back symptomology since service.]

c. If the answer to either (a) or (b) is no, is it at least as likely as not (defined as a 50% or better probability) that any current [i.e., diagnosed at any time during the period of the current claim] back disability:

(i) was incurred in, related to, or caused by any incident of the Veteran's military service (including his combat participation therein and his MOS as a Motor Vehicle Operator); OR

(ii) was caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by his service-connected PTSD (to include the use of alcohol as a manifestation of his PTSD disability)?  (Aggravation means the disability increased in severity beyond its natural progression.)

The examiner must explain the rationale and reasoning for ALL opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

5. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for a neurological disability of the bilateral upper extremities, for a disability manifested by body aches and pains, and for a back disability.  If any claim remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


